Citation Nr: 0724928	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  02-07 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Fennie Loretta Fiddler, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1976 and from June 1979 to December 1987.  Records 
also indicate that he had service in the Georgia Army 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating decision rendered by VA's Atlanta, Georgia, Regional 
Office (RO) in December 2001, wherein service connection was 
granted for bilateral tinea pedis, with a disability rating 
of 10 percent assigned.  The veteran thereafter indicated 
disagreement with that rating and, after being issued a 
Statement of the Case, perfected his appeal of that issue by 
a submission of a substantive appeal (VA Form 9) in June 
2002.

A personal hearing was held before the undersigned, sitting 
at the RO, in August 2004.  A transcript of that hearing is 
associated with the veteran's claims file.

The veteran's claim was previously before the Board and 
remanded in November 2004.  It was then returned to the 
Board.  In a December 2005 decision, the Board denied the 
veteran's claim of entitlement to an initial evaluation in 
excess of 10 percent for bilateral tinea pedis.  The veteran 
subsequently appealed this issue to the United States Court 
of Appeals for Veterans Claims (Court).  While that case was 
pending at the Court, the veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's decision and remand the veteran's claim for 
readjudication.  In a January 2007 Order, the Court granted 
the joint motion, vacated the Board's December 2005 decision, 
and remanded this case to the Board for readjudication.  It 
is now appropriate for the Board to decide this claim.


FINDING OF FACT

The veteran's bilateral tinea pedis is manifested by 
subjective complaints of constant itching, but no ulceration 
or extensive exfoliation or crusting, no systemic or nervous 
manifestations, no exceptional repugnancy, no involvement of 
more than 40 percent of the veteran's body or exposed areas, 
and no evidence of near constant systemic medication in a 12-
month period.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for the 
veteran's bilateral tinea pedis have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Codes (DC) 7806, 7813 (2002 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claim.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In January 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The January 2005 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing his current 
disability had worsened, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the January 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
June 2005 SSOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
provided with notice regarding disability ratings in the 
January 2005 letter.  With regard to effective dates, since 
the veteran indicated in his June 2002 VA Form 9 that he 
sought a 30 percent rating, that which is granted by the 
decision below, the Board find that this is a full grant of 
the benefit sought on appeal.  Therefore, any defect in the 
content of notice is harmless error.


II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006) and its implementing regulations did not require that 
the final rating be effective the date of the claim.  Rather, 
the law must be taken at its plain meaning, and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The Board notes that during the pendency of this appeal, the 
rating criteria for evaluating skin disabilities was changed, 
effective August 30, 2002.  The veteran's disability claim 
must be rated under the older regulations prior to the 
effective date of the newer regulations and under the newer 
regulations from their effective date, unless to apply the 
newer regulations to the claim pending on their effective 
date would have a genuinely retroactive effect that the newer 
regulations do not prescribe.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) overruling Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOPGCPREC 7-2003.  The older regulation 
must apply prior August 30, 2002, because a regulation cannot 
apply prior to its effective date.  38 U.S.C.A. § 5110(g) 
(West 2002 & Supp. 2006).

In this case, promulgation of the new diagnostic codes for 
skin disabilities did not provide for retroactive 
application.  The veteran's claim was a pending matter, not a 
completed matter when the new rules became effective.  The 
veteran was seeking prospective benefits, i.e., a stream of 
compensation payments into the future.  Application of the 
new rules will not extinguish a right to benefits that the 
veteran had before promulgation of the new rules.  
Consequently, application of the new rule to his pending 
claim for an increased rating does not have impermissible 
retroactive effect.  See VAOPGCPREC 7-2003, at 17.  Pursuant 
to the rule in Kuzma, supra, there will be no application of 
the older rule after the effective date of the newer rule, as 
was done under the rule in Karnas, supra, even if the older 
rule would have permitted a higher rating.

Under the older regulations, the veteran's disability was 
evaluated under 38 C.F.R. § 4.118, DC 7813 (2002), which 
provided the rating criteria for dermatophytosis.  The code 
indicated that unless otherwise provided, rate codes 7807 
through 7819 as for eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  Id.  Note 1 indicated that the most 
repugnant conditions may be submitted for central office 
rating with several unretouched photographs.  Total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliative with constitutional symptoms.  Id.

Eczema was rated under 38 C.F.R. § 4.118, DC 7806 (2002).  
Under that code, eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area is rated noncompensable.  Id.  Eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area warrants a 10 percent rating.  Id.  Eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement warrants a 30 percent rating.  Id.  
Finally, eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant warrants a 50 percent evaluation.  
Id.

Under the newer regulations, a noncompensable evaluation is 
assigned to dermatitis or eczema with less than 5 percent of 
the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2006).  
A 10 percent rating is warranted when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  Id.  A 30 percent evaluation is assigned with 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  Finally, a 60 percent 
rating is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

A July 2001 VA outpatient record shows the veteran complained 
of a fungal rash between his toes and along the sides of both 
feet.  It itched.  He had a history of chronic athlete's 
foot, and he occasionally got flare-ups, which required 
treatment.  On examination, the pedal pulses were +2.  The 
veteran had some chronic type whitish scaly papules along the 
medial and lateral aspects of both feet.  The skin was dry 
and peeling.  There was no drainage or open ulceration.  
There was a whitish maceration between all of the toes of 
both feet.  There was no peeling or discoloration on the 
soles of the feet.  The veteran complained of itching of the 
feet and discomfort between the toes, especially when wearing 
shoes or walking.  The assessment was chronic dermatitis and 
chronic athlete's foot.  The veteran was given a prescription 
for topical cream and ointment.  He was encouraged to keep 
the areas between the toes clean and dry.

In a January 2002 written statement, the veteran indicated 
that his disability was continuous with constant itching.  He 
also stated that his feet swelled to the point that he was 
required to remain in bed for a week at a time.

In a June 2002 written statement, the veteran indicated that 
his medical evaluation showed constant exudation.

A May 2003 VA outpatient record shows the veteran presented 
for medications for his fungal infection of the feet.  
Examination of the feet revealed onychomycosis of the toes 
and tinea pedis.  The impression was onychomycosis and tinea 
pedis.  He was prescribed Lamisil.

In September 2003, the veteran underwent VA examination.  He 
indicated that he had been treated with creams, ointments, 
and tablets for the condition.  The veteran stated that his 
feet continuously worsened and did not get better.  They 
sweated, smelled, cracked, bled, and hurt.  He stated they 
were often rated a 10 on a scale of 10 for pain.  Because of 
all this, his feet swelled occasionally and caused him pain 
while standing.  He did not believe he had ever seen a 
dermatologist.  The veteran indicated he was told by his 
current VA doctor that the problem would never go away.  He 
worked as a truck driver and stated he could only work one or 
two days per week because his feet were so irritated, raw, 
and painful that he could not drive.  For medication, he 
currently used athlete's foot cream.

On examination, the veteran had notable fungal involvement of 
both feet in a moccasin type distribution.  He had 
involvement in the interdigital webs with slight maceration.  
There were no signs of secondary bacterial infection.  He had 
involvement of the great toe of the right foot and small toe 
of the left foot.  The other nails also had a lesser degree 
of involvement.  The diagnosis was dermatophyte infection of 
the bilateral feet and of the nails of both feet.

In August 2004, the veteran testified before the undersigned.  
He stated that he currently received treatment at the VA 
medical center for his feet.  The fungus was also present 
under the nails of his feet.  He stated that the whole of 
each foot was consumed by fungus.  He stated he needed active 
treatment from a doctor for his feet at least once or twice a 
month.  He had only received treatment from VA once or twice 
this year because he had been involved in a car accident.  
During flare-ups, he experienced swelling, bleeding, peeling 
skin, bad odor, and shooting pain.  The veteran had been 
treated with lotions, creams, ointments, and oral medication.  
He said he was prescribed oral medications this year.  The 
veteran was a truck driver, and his foot disability caused 
him to miss work.  He had to replace his shoes every two or 
three weeks.

In February 2005 written statements, the veteran's mother and 
girlfriend indicated that they knew the veteran to have a lot 
of problems with his feet.  It seemed like nothing would help 
his disorder.  They bled, swelled, and smelled.  He had to 
purchase shoes on a regular basis.

An April 2005 VA medication record shows the veteran was 
prescribed topical antifungal cream to apply twice a day.

An April 2005 VA outpatient record shows the veteran sought 
treatment for his tinea pedis.  It was found on examination.  
The impression was tinea pedis.  The veteran was prescribed 
Lamisil cream and advised to keep the feet dry.

In May 2005, the veteran underwent VA examination.  He 
indicated he believed he was treated with Lamisil tablets on 
a couple of different occasions.  This did not give much 
relief.  He stated that his feet smelled, itched, and were 
uncomfortable all the time.  He tried various creams, 
lotions, and powders to no avail.  The veteran had problems 
with footwear.  He stated that because of the condition of 
his feet, he wore out shoes from the smell and decay in just 
a few weeks or months.  Wearing socks did not give him any 
additional benefit.  He currently used a combination of 
antifungal cream and an antifungal powder.

On examination, the veteran had scaling in a moccasin type 
distribution of the bilateral feet, with mild scaling in the 
interdigital space between the toes of both feet.  There were 
no current sores on the feet.  There was slight 
hyperkeratosis around the heels.  He had thickening of the 
nails of the right great toe, the left fourth and fifth toes, 
and the right little toe, consistent with onychomycosis.  A 
KOH prep of the right great toe was positive.  There were no 
signs of secondary bacterial infection.  The diagnosis was 
moderate tinea pedis of the bilateral feet.  There was an 
additional diagnosis of onychomycosis of the right great toe, 
right little toe, and left fourth and fifth toes.

After a careful review of the record, the Board finds that 
the veteran is entitled to an initial evaluation of 30 
percent for his bilateral tinea pedis under the regulations 
in effect prior to the revisions.  In particular, the Board 
finds that the veteran stated in January 2002 that his feet 
constantly itched.  He also indicated in a May 2005 VA 
outpatient treatment record that his feet itched all the 
time.  Therefore, under the regulations in effect prior to 
August 30, 2002, the veteran's disability warrants an 
increase to a 30 percent rating.

An additional increase to a 50 percent evaluation is not 
warranted under the previous regulations because the evidence 
of record does not show that there was ulceration or 
extensive exfoliation or crusting.  Nor is there evidence of 
systemic or nervous manifestations.  Additionally, the 
evidence does not show that the veteran's disability was 
exceptionally repugnant.  Therefore, the Board finds that an 
increase to a 50 percent evaluation is not warranted.

Under the revised regulations, the veteran must demonstrate 
that more than 40 percent of his entire body or more than 40 
percent of his exposed areas were affected to warrant an 
increased rating.  The veteran may also demonstrate a rating 
in excess of 30 percent with evidence of constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Based on the evidence of record, there is no 
indication that the veteran's disability meets this criteria.  
His tinea pedis has never been shown to have affected any 
part of his body other than this feet.  Therefore, there is 
no evidence that it affects more than 40 percent of his body 
or 40 percent of his exposed areas.

Nor is there evidence of any systemic therapy for the 
veteran's disability.  The evidence shows that the veteran 
was repeatedly prescribed ointments, lotions, and creams for 
his tinea pedis.  He was once prescribed Lamisil tablets in 
May 2003.  While Lamisil is not a corticosteroid or an 
immunosuppressive drug, it is considered a systemic 
medication.  However, there is no evidence that the veteran 
required this medication on a near constant basis in a 12-
month period.  Indeed, the VA medical evidence shows he did 
not return to the VA medical center until September 2003 and 
that visit was for a VA examination at which he indicated he 
only currently used lotions and ointments.  There is no other 
evidence in the veteran's claims file that he received oral 
medication.  Therefore, the Board finds that his disability 
treatment does not satisfy the criteria for an even higher 
initial disability evaluation.  In addition, the Board notes 
that the veteran has indicated only that he sought a 30 
percent disability rating.  Since that is granted per this 
decision, the Board finds that this is a full grant of the 
benefit sought on appeal.

In conclusion, it is found that the preponderance of the 
evidence supports the assignment of a 30 percent disability 
rating, but no higher, for the veteran's bilateral tinea 
pedis.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in July 2001, has his bilateral 
tinea pedis been more disabling than as currently rated under 
this decision.




ORDER

An initial evaluation of 30 percent for bilateral tinea pedis 
is granted, subject to the laws and regulations governing the 
payment of VA benefits.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


